DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemann (WO2000078442, machine translation).
	Lemann discloses an oil-in-water emulsion composition comprising gellan and surfactant.  Lemann discloses the composition comprises gellan (component (A)) present a concentration of 0.05 to 10% (p.2, line 17).  Lemann discloses the composition comprises oil (component (E)) (p. 2, line 41).  Lemann discloses the composition comprises surfactant with a HLB greater than or equal to 7 such as Polysorbate 60, which has a HLB of over 14, present in a concentration ranging from 0.1-15% (p. 2, lines 53-63).  Lemann discloses the composition comprises a phase of particles, fillers and pigments, wherein .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemann (WO2000078442, machine translation) in view of Beheshti et al. (WO0053641, machine translation).
Lemann is discussed above and differs from the instant claims insofar as it does not disclose the copolymer of instant claim 4.
Behesti discloses copolymer thickeners of instant claim 4, wherein the use of said thickeners provides improvement to the physical characteristics of the cosmetic formulation (p. 3, last paragraph and p. 2).
It would have been obvious to one of ordinary skill in the art to have used the claimed thickener as the thickener of Lemann motivated by the desire to improve the physical characteristics of the cosmetic formulation as taught by Behesti.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612